-   ' Ao 2"'4-sB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I ofl   \9
                                           UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                             v.                                            (For Offenses Committed On or After November 1, 1987)



                             Juan Eduardo Nila-Rizo                                        Case Number: 3:19-mj-21242

                                                                                           Victor N. Pippins
                                                                                           Defendant '.s Attorney


     REGISTRATION NO. 76997298
     THE DEFENDANT:
      ~ pleaded guilty to count( s) I of Complaint
                                                  ---~--------~----------------

       0 was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                      Nature of Offense                                                                  Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                        I

       D The defendant has been found not guilty on count( s)
                                                                                   ~------------------


       0 Count( s)                                                                          dismissed on the motion of the United States.
                          -----------------~



                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                       D TIME SERVED                                 v __________ days
                                                                                    ,n,.               \5
       ~   Assessment: $10 WAIVED ~ Fine: WAIVED
       ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Wednesday, March 13, 2019
                                                                                      Date of Imposition of Sentence
                                                                     --------.
                       p.        o '"r-00 L?                    Fll~ED
      Received
                     D_U_S_M----~-+--

                                                                 MAR 1 3 2019
                                                      CLERK, U.S. DISTRICT COURT
                                                    SOUTHE!<N DISTRICT OF CALIFORNIA
                                                    BY                            DEPUTY
      Clerk's Office Copy                                                                                                              3:19-mj-21242
